           Case 2:21-cv-01019-RFB-BNW Document 32 Filed 08/16/21 Page 1 of 4




 1   CYRUS S. WHITTAKER
     NEVADA BAR NO. 14965
 2   10833 Wilshire Blvd. #429
     Los Angeles, CA 90024
     Telephone:    725.696.9635
 3   Fax:          310.300.1426
     Email:        whittakercyrus@gmail.com
 4

 5
                                    UNITED STATES DISTRICT COURT
 6
                                          DISTRICT OF NEVADA
 7

 8    CYRUS S. WHITTAKER, individually on                 CASE NO.: 2:21-cv-01019-RFB-BNW
      behalf of himself,
 9                    Plaintiff,                          STIPULATION TO EXTEND OPPOSITION
                                                          DEADLINE (FIFTH REQUEST) FOR
10           v.                                           MOTION TO DISMISS DEFENDANTS
                                                          ZACHARY POTTS, D.D.S. AND MICHAEL
11    SMILEDIRECTCLUB, LLC; ZACHARY
      POTTS, D.D.S; MICHAEL GUIRGUIS,                     GUIRGUIS, D.D.S. FOR LACK OF
      D.D.S; DOES 1 through 10; and ROE                   PERSONAL JURISDICTION
12
      ENTITIES 11 through 20, inclusive,                  AND [PROPOSED] ORDER
13
                      Defendants.
14

15

16          Plaintiff Cyrus Whittaker and Defendants SmileDirectClub, LLC; Zachary Potts, D.D.S.;

17   Michael Guirguis, D.D.S, by and through their undersigned counsel, hereby stipulate as follows:

18          1. Plaintiff’s Opposition to Defendants’ Motion to Dismiss Defendants Zachary Potts,

19                D.D.S. and Michael Guirguis, D.D.S. for Lack of Personal Jurisdiction was initially

20                due June 18, 2021.

21          2. On June 16, 2021, Plaintiff and Defendants agreed (via stipulation) to extend the

22                deadline for Plaintiff’s Opposition to Defendants’ Motion to Dismiss Defendants

23                Zachary Potts, D.D.S. and Michael Guirguis, D.D.S. for Lack of Personal Jurisdiction
                                                      1
24

25

26
           Case 2:21-cv-01019-RFB-BNW Document 32 Filed 08/16/21 Page 2 of 4




 1              from June 18, 2021 to June 28, 2021. On June 23, 2021, Plaintiff and Defendants

 2              further agreed (via stipulation) to extend the deadline for Opposition to Defendants’

 3              Motion to Dismiss Defendants Zachary Potts, D.D.S. and Michael Guirguis, D.D.S.

 4              for Lack of Personal Jurisdiction to July 6, 2021. Plaintiff and Defendants further

 5              agreed (via stipulation) to extend the deadline for Opposition to Defendants’ Motion

 6              to Dismiss Defendants Zachary Potts, D.D.S. and Michael Guirguis, D.D.S. for Lack

 7              of Personal Jurisdiction to July 12, 2021. Plaintiff and Defendants further agreed (via

 8              stipulation) to extend the deadline for Opposition to Defendants’ Motion to Dismiss

 9              Defendants Zachary Potts, D.D.S. and Michael Guirguis, D.D.S. for Lack of Personal

10              Jurisdiction to August 16, 2021. These requests were previously granted by the Court.

11          3. Now, Plaintiff and Defendants have further agreed, due to continuing preliminary

12              work together on this case in regard to anticipated resolution, to extend the deadline

13              for Opposition to Defendants’ Motion to Dismiss Defendants Zachary Potts, D.D.S.

14              and Michael Guirguis, D.D.S. for Lack of Personal Jurisdiction to September 7, 2021.

15          Based on the foregoing, with good cause appearing, Plaintiff and Defendants stipulate as

16   follows:

17          1. The deadline for Plaintiff’s Opposition to the Defendants’ Motion to Dismiss

18              Defendants Zachary Potts, D.D.S. and Michael Guirguis, D.D.S. for Lack of Personal

19              Jurisdiction is continued to September 7, 2021.

20          IT IS SO STIPULATED.

21

22

23
                                                     2
24

25

26
         Case 2:21-cv-01019-RFB-BNW Document 32 Filed 08/16/21 Page 3 of 4




 1   DATED: August 13, 2021       PLAINTIFF, IN PRO PER

 2
                                  By:         /s/ Cyrus Whittaker
 3                                           CYRUS S. WHITTAKER (PLAINTIFF)
                                             Nevada Bar No. 14965
 4                                           10833 Wilshire Blvd. #429
                                             Los Angeles, CA 90024
 5                                           Telephone: 725.696.9635
                                             Fax: 310.300.1426
 6

 7   DATED: August 13, 2021       HALL PRANGLE & SCHOONVELD, LLC
 8

 9                                By:    /s/ Tyson Dobbs
                                           TYSON J. DOBBS, Esq.
                                           Nevada Bar No. 111953
10                                         IAN M. HOUSTON, ESQ.
                                           Nevada Bar No.11815
11                                         1140 N. Town Center Dr., Ste. 350
                                           Las Vegas, NV 89144
12                                         Attorneys for Defendants
                                           SmileDirectClub, LLC, Zachary Potts, D.D.S.
13                                         and Michael Guirguis, D.D.S.

14

15

16

17

18

19

20

21

22

23
                                         3
24

25

26
           Case 2:21-cv-01019-RFB-BNW Document 32 Filed 08/16/21 Page 4 of 4




 1                                                ORDER

 2   The Court, having considered the stipulation between the Plaintiff and Defendants and with good

 3   cause appearing, hereby orders as follows:

 4              1. The deadline for Plaintiff’s Opposition to the Defendants’ Motion to Dismiss

 5                 Defendants Zachary Potts, D.D.S. and Michael Guirguis, D.D.S. for Lack of

 6                 Personal Jurisdiction is continued to September 7, 2021.

 7          IT IS SO ORDERED.

 8                                                      ____________________________
                                                        RICHARD F. BOULWARE, II
 9                                                      United States District Judge
                                                        DATED this _____
                                                                      16th of August, 2021
10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                    4
24

25

26
